UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNIE LEON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-92; CA-03-382)


Submitted: February 16, 2006              Decided: February 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie Leon, Appellant Pro Se. John Staige Davis, V, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnnie Leon seeks to appeal the district court’s order

denying relief on his 28 U.S.C. §     2255 (2000) motion.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court's final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”      Browder v. Director., Dep't of

Corr., 434 U.S. 257, 264 (1978).

          The district court’s order denying relief on Leon’s

§ 2255 motion was entered July 14, 2005.      The notice of appeal was

filed on October 27, 2005.*    Because Leon failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal   period,   we   deny   his   motion   for   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume the date appearing
on the notice of appeal is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                 - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -